Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to application 16/218/148 filled on 12/12/2018.
Claims 1-20 are currently pending and have been examined.

Detailed action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory cat 
This judicial exception is not integrated into a practical application because the additional elements of independent claim 1 and 28 include a mobile device, control terminal, database, and a communication network. These elements are nominal recitation of a generic computer appliances which are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). These element, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field. Accordingly the claim is directed to an abstract idea without integration into a practical application. 

Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
in paragraph 18 wherein “In certain embodiments, the local memory includes random access memory (RAM) for supporting the operation of the local processor, and a non-volatile storage device (NVSD) storing an operating system, and computer executable instructions.  When executed on the local processor, the computer executable instructions cause the local processor to perform: establishing network connection between the local host in the first location through the local network interface, the mobile information and control terminal, the patient database and the remote host in the second location through the remote network interface over the communication network, retrieving, by the local host, the patient information of the patient from the patient database.  The computer executable instructions further cause the local processor to perform: instructing, by sending the ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician, the ultrasonic diagnostic technician in the second location to perform ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions, receiving, from the remote host, ultrasonic diagnosis information in real time; generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database.
Paragraph 21 wherein “ In another aspect, the present disclosure relates to a method of using an ultrasonic diagnostic system.  In certain embodiments, the method includes: installing a local host in a first location where an ultrasonic diagnostic expert is performing ultrasonic diagnostic examination using ultrasonic diagnostic control instructions via a mobile information and control terminal, installing a remote host in a second location where an ultrasonic diagnostic technician is performing ultrasonic diagnostic examination on a patient using an ultrasonic diagnostic imaging system according to the ultrasonic diagnostic control instructions, connecting the local host, the remote host, and a patient database to a communication network through one or more information channels and one or more control channels, and retrieving, by the local host, patient information of the patient from the patient database and displaying the retrieved patient information to the ultrasonic diagnostic expert.  In certain embodiments, the method also includes: providing, by the ultrasonic diagnostic expert in the first location, the ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician through the one or more control channels, 
The claims recite the additional element of displaying information, which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The judicial exception recited in dependent claims 2-27 are not integrated into a practical application under the same analysis as above because each claimed function 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device, control terminal, database, and a communication network used to instruct technician to treat a patient amount to no more than mere instructions to apply the exception using generic computer components. Let it be noted that receiving or transmitting data over a network as well as storing and retrieving information in memory are each recognized as well-understood, routine, and conventional computer functions previously known to the industry, as outlined in MPEP 2106.05(d)(III), and thus these functions do not amount to significantly more than the abstract idea.
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leyvi et al. (US 2020/0229798 A1).


In claim 1, an ultrasonic diagnostic system, comprising:
Leyvi teaches:
a mobile information and control terminal operated by an ultrasonic diagnostic expert located in a first location, wherein the mobile information and control terminal retrieves patient information of a patient from a patient database, provides ultrasonic 
diagnostic control instructions from the ultrasonic diagnostic expert, receives patient ultrasonic diagnosis information, and generates and displays ultrasonic diagnosis reports of the patient (Fig. 3 and Para. 2 and 23);  
a local host for retrieving the patient information of the patient from the patient database, providing ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, and receiving ultrasonic diagnosis information, generating and displaying ultrasonic diagnosis reports of the patient (Fig. 3 and Para. 13 and 23);  
a remote host connected to an ultrasonic diagnostic imaging system located in a second location where an ultrasonic diagnostic technician performs ultrasonic diagnostic examination on the patient according to the ultrasonic diagnostic control instructions received from the ultrasonic diagnostic expert and generates and transmits 
ultrasonic diagnosis information to the ultrasonic diagnostic expert (Fig. 3 and Para. 2, 13, and 23);  and 

terminal, the local host, the remote host, and the patient database through a plurality of information channels and a plurality of control channels (Fig. 1 and Para. 13 and 15), 
wherein the ultrasonic diagnostic system retrieves the patient information of the patient from the patient database, receives the ultrasonic diagnostic control instructions from the ultrasonic diagnostic expert, instructs the ultrasonic diagnostic technician to perform ultrasonic diagnosis on the patient in the second location, receives real time ultrasonic diagnosis information interactively from the remote host, generates and displays the ultrasonic diagnosis information of the patient, and transmits the ultrasonic diagnosis information of the patient to the remote host and the patient database (Fig.3 and Para. 2, 13, and 23). 
 
As per claim 2, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the 
communication network comprises: 
a wireless personal area network (WPAN) having a Wi-Fi network;  a Bluetooth network;  an infrared network, and a Zigbee network, a wireless local area network (WLAN);  a wireless metropolitan area network (WMAN);  a wireless wide area network (WWAN);  a cellular network;  a mobile communication network;  and any combinations thereof (Fig. 1 and Para. 13). 
 
As per claim 3, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of information channels comprises a first information channel 
elements.  In this way the signals received by over 1500 transducer elements of 
a two-dimensional array can contribute efficiently to a single beamformed 
signal.”). 
 
As per claim 4, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of information channels comprises: one or more document transmission channels;  one or more image transmission channels;  and one or more video transmission channels (Para. 20). 
 
As per claim 5, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of information channels comprises: 
one or more patient information channel for transmission of the patient information (Fig. 3 and Para. 6, 13, and 20);  
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert  (Fig. 3 and Para. 6, 13, and 20);    

one or more ultrasonic diagnosis report transmission channels  (Fig. 3 and Para. 6, 13, and 20). 
 
As per claim 6, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the plurality of control channels comprises: one or more audio signal transmission channels;  one or more image signal transmission channels;  one or more video signal transmission channels;  and one or more robotic control signal transmission channels  (Fig. 3 and Para. 6, 13, 14, and 20);  . 
 
As per claim 7, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the mobile information and control terminal further comprises one or more information display devices (Para. 17). 
 
As per claim 8, Leyvi teaches the ultrasonic diagnostic system according to claim 7, wherein the one or more information display devices comprise: one or more flat panel televisions (TVs), high definition televisions (HDTVs), and ultra-high-definition televisions (UHDTVs);  one or more TVs, HDTVs, and UHDTVs having touch control panels;  one or more computer monitors;  one or more computer monitors having touch control panels;  one or more smart phones;  one or more tablet computers;  one or more 
 
As per claim 9, Leyvi teaches the ultrasonic diagnostic system according to claim 7, wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (Para. 13-14). 
 
As per claim 10, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the local host comprises: 
a local information interface for receiving and transmitting ultrasonic diagnosis information between the local host and the remote host through the plurality of information channels (Fig. 3 and Para. 15 and 20); 
 a local control interface for receiving the ultrasonic diagnostic control instructions from the mobile information and control terminal over the communication network and 
transmitting the ultrasonic diagnostic control instructions to the remote host through the plurality of control channels (Fig. 3 and Para. 15 and 20);
a local network interface for connecting the local host to the communication network (Fig. 3 and Para. 15, 20, and 23);  
a local information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Fig. 3 and Para. 15, 20, and 23);   

local processor, a non-volatile storage device (NVSD) storing an operating system, and computer executable instructions, when executed on the local processor, the computer executable instructions cause the local processor to perform: 
establishing network connection between the local host in the first location through the local network interface, the mobile information and control terminal, the patient database and the remote host in the second location through the remote network interface over the communication network (Fig. 3 and Para. 15, 20, and 23);  
retrieving, by the local host, the patient information of the patient from the patient database (Fig. 3 and Para. 15, 20, and 23);  
instructing, by sending the ultrasonic diagnostic control instructions to the ultrasonic diagnostic technician, the ultrasonic diagnostic technician in the second location to perform ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions, receiving, from the remote host, ultrasonic diagnosis information in real time (Fig. 3 and Para. 15, 20, and 23);  and 
generating, by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database (Fig. 3 and Para. 15, 20, and 23). 
 
As per claim 11, Leyvi teaches the ultrasonic diagnostic system according to claim 1, wherein the remote host comprises: 

a remote control interface for receiving the ultrasonic diagnostic control instructions from the mobile information and control terminal through the plurality of control channels (Fig. 3 and Para. 15, 20, and 23);  
a remote network interface for connecting the remote host to the communication network (Fig. 3 and Para. 15, 20, and 23);  
a remote information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Fig. 3 and Para. 15, 20, and 23);  
a remote processor and a remote memory, wherein the remote memory comprises random access memory (RAM) for supporting the operation of the remote processor, a non-volatile storage device (NVSD) storing an operating system, and computer executable instructions, when executed on the remote processor, the computer executable instructions cause the remote processor to perform: establishing network connection to the patient database and the remote host in the second location through the remote network interface over the communication network;  receiving, by the ultrasonic diagnostic technician in the second location, the ultrasonic diagnostic control instructions (Fig. 3 and Para. 15, 20, and 23);  
performing, by the ultrasonic diagnostic technician, ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions (Fig. 3 and Para. 15, 20, and 23);  

receiving, by the ultrasonic diagnostic technician, ultrasonic diagnosis report from the ultrasonic diagnostic expert (Fig. 3 and Para. 15, 20, and 23). 

Claim 12-20 recite substantially similar limitations as seen in claims 1-11 and hence are rejected for similar rationale as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raju et al (US 2019/0269386 A1) teaches a remote ultrasonic diagnosis with controlled image display quality. Ryu et al. (US 10,660,607 B2) recites ultrasound diagnosis apparatus for self-diagnosis and remote-diagnosis, and method of operating the ultrasound diagnosis apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686